681 S.E.2d 346 (2009)
STATE
v.
Jason Matthew PATTON.
No. 312P09.
Supreme Court of North Carolina.
August 17, 2009.
James R. Van Camp, Pinehurst, Bruce T. Cunningham, Southern Pines, for Jason Matthew Patton.
Patrick Murphy, H. Dean Bowman, Special Deputy Attorney Generals, for State of NC.
The following order has been entered on the motion filed on the 14th of August 2009 by State of NC for Extension of Time to Pile Response to Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference this the 17th of August 2009."